UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00994 Burnham Investors Trust (Exact name of registrant as specified in charter) 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Address of principle executive offices)(Zip Code) Jon M. Burnham 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 874-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 Item 1. Proxy Voting Record ***** FORM N-PX REPORT ***** ICA File Number: 811-00994 Reporting Period: 07/01/2008 - 06/30/2009 Burnham Investors Trust BURNHAM FINANCIAL INDUSTRIES FUND ALLIANCE FINANCIAL CORP. Ticker: ALNC Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: 21-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald H. Dew For For Management Elect Director Charles E. Shafer For For Management Elect Director Charles H. Spaulding For For Management Elect Director Deborah F. Stanley For For Management AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: 5-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Malon Wilkus For For Management Elect Director Alvin N. Puryear For For Management Elect Director Morris A. Davis For For Management Elect Director Randy E. Dobbs For For Management Elect Director Larry K. Harvey For For Management 2 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: 25-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren D. Knowlton For For Management 2 Elect Director Jeffrey Noddle For For Management 3 Elect Director Robert F. Sharpe, Jr. For For Management 4 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: 27-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Denahan-Norris For For Management Elect Director Michael Haylon For For Management Elect Director Donnell A. Segalas For For Management 2 Ratify Auditors For For Management ANWORTH MORTGAGE ASSET CORP. Ticker: ANH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 9-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd Mcadams For For Management Elect Director Lee A. Ault For For Management Elect Director Charles H. Black For For Management Elect Director Joe E. Davis For For Management Elect Director Robert C. Davis For For Management Elect Director Joseph E. Mcadams For For Management 2 Ratify Auditors For For Management AON CORP. Ticker: AOC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: 18-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For For Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management ASSURANT INC Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 27-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles John Koch For Withhold Management Elect Director H. Carroll Mackin For For Management Elect Director Robert B. Pollock For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management ASSURED GUARANTY LTD Ticker: AGO Security ID: G0585R106 Meeting Date: MAR 16, 2009 Meeting Type: Special Record Date: 6-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to Dexia Holdings, Inc. in Connection with the Acquisition of Financial Security Assurance Holdings Ltd. For For Management 2 Approve Issuance of Shares to WLR Recovery Fund IV, L.P. in Connection with the Financing of the Acquisition of Financial Security Assurance Holdings Ltd. For For Management ASSURED GUARANTY LTD Ticker: AGO Security ID: G0585R106 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 17-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Stephen A. Cozen as Director For For Management Elect Donald H. Layton as Director For For Management Elect Wilbur L. Ross, Jr. as Director For For Management Elect Walter A. Scott as Director For For Management 2 Amend 2004 Long-Term Incentive Plan For For Management 3 Amend Employee Stock Purchase Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as the Company's Independent Auditors For For Management Elect Howard Albert as Director of Assured Guaranty Re Ltd. For For Management Elect Robert A. Bailenson as Director of Assured Guaranty Re Ltd. For For Management Elect Gary Burnet as Director of Assured Guaranty Re Ltd. For For Management Elect Dominic J. Frederico as Director of Assured Guaranty Re Ltd. For For Management Elect James M. Michener as Director of Assured Guaranty Re Ltd. For For Management Elect Robert B. Mills as Director of Assured Guaranty Re Ltd. For For Management Elect David Penchoff as Director of Assured Guaranty Re Ltd. For For Management Elect Andrew Pickering as Director of Assured Guaranty Re Ltd. For For Management Ratify PricewatehouseCoopers LLP as Assured Guaranty Re Ltd.'s Independent Auditors For For Management BANCORP RHODE ISLAND, INC. Ticker: BARI Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Meredith A. Curren For For Management Elect Director Bogdan Nowak For For Management Elect Director Cheryl W. Snead For For Management Elect Director John A. Yena For For Management 2 Amend Non-Employee Director Stock Option Plan For Against Management 3 Advisory Vote to Ratify Named ExecutiveOfficer's Compensation For For Management 4 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: 10-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Acquisition For For Management 2 Amend Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 4-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Barnet, III For For Management Elect Director Frank P. Bramble, Sr. For Against Management Elect Director Virgis W. Colbert For For Management Elect Director John T. Collins For For Management Elect Director Gary L. Countryman For For Management Elect Director Tommy R. Franks For For Management Elect Director Charles K. Gifford For For Management Elect Director Kenneth D. Lewis For Against Management Elect Director Monica C. Lozano For Against Management Elect Director Walter E. Massey For For Management Elect Director Thomas J. May For For Management Elect Director Patricia E. Mitchell For For Management Elect Director Joseph W. Prueher For For Management Elect Director Charles O. Rossotti For For Management Elect Director Thomas M. Ryan For For Management Elect Director O. Temple Sloan, Jr. For Against Management Elect Director Robert L. Tillman For Against Management Elect Director Jackie M. Ward For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Report on Government Service of Employees Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Provide for Cumulative Voting Against For Shareholder 7 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Predatory Lending Policies Against For Shareholder 10 Adopt Principles for Health Care Reform Against Against Shareholder 11 TARP Related Compensation Against For Shareholder BANK OF NEW YORK MELLON CORP., THE Ticker: BK Security ID: Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: 13-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ruth E. Bruch For For Management Elect Director Nicholas M. Donofrio For For Management Elect Director Gerald L. Hassell For For Management Elect Director Edmund F. Kelly For For Management Elect Director Robert P. Kelly For For Management Elect Director Richard J. Kogan For For Management Elect Director Michael J. Kowalski For For Management Elect Director John A. Luke, Jr. For For Management Elect Director Robert Mehrabian For For Management Elect Director Mark A. Nordenberg For For Management Elect Director Catherine A. Rein For For Management Elect Director William C. Richardson For For Management Elect Director Samuel C. Scott III For For Management Elect Director John P. Surma For For Management Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder BEACON FEDERAL BANCORP, INC. Ticker: BFED Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 12-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Altmeyer For For Management Elect Director Thomas Driscoll For For Management 2 Ratify Auditors For For Management BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: Meeting Date: SEP 30, 2008 Meeting Type: Special Record Date: 28-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management CAPITAL ONE FINANCIAL CORP. Ticker: COF Security ID: 14040H105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 23-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Fairbank For For Management Elect Director E.R. Campbell For For Management Elect Director Bradford H. Warner For For Management Elect Director Stanley Westreich For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote on Executive Compensation For For Management CHARLES SCHWAB CORP., THE Ticker: SCHW Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nancy H. Bechtle For For Management Elect Director Walter W. Bettinger II For For Management Elect Director C. Preston Butcher For For Management 2 Report on Political Contributions Against For Shareholder 3 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For Shareholder 4 Amend Corporate Executive Bonus Plan Against For Shareholder CHICOPEE BANCORP INC Ticker: CBNK Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Bardon For For Management Elect Director James H. Bugbee For For Management Elect Director Louis E. Dupuis For For Management Elect Director Douglas K. Engebretson For For Management Elect Director Gary G. Fitzgerald For For Management Elect Director Paul C. Picknelly For For Management 2 Ratify Auditors For For Management CHIMERA INVESTMENT CORPORATION Ticker: CIM Security ID: 16934Q109 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: 27-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Keenan For For Management Elect Director Matthew Lambiase For For Management 2 Ratify Auditors For For Management CIT GROUP INC Ticker: CIT Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael A. Carpenter For For Management 2 Elect Director William M. Freeman For Against Management 3 Elect Director Susan M. Lyne For Against Management 4 Elect Director Marianne Miller Parrs For For Management 5 Elect Director Jeffrey M. Peek For For Management 6 Elect Director John R. Ryan For For Management 7 Elect Director Christopher H. Shays For For Management 8 Elect Director Seymour Sternberg For For Management 9 Elect Director Peter J. Tobin For For Management 10 Elect Director Lois M. Van Deusen For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase Plan For For Management 14 Approve Issuance of Warrants/Convertible Debentures For For Management 15 Advisory Vote to Ratify Named Executive Officer's Compensation Against Against Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Michael Armstrong For Against Management Elect Director Alain J.P. Belda For Against Management Elect Director John M. Deutch For Against Management Elect Director Jerry A. Grundhofer For For Management Elect Director Andrew N. Liveris For For Management Elect Director Anne Mulcahy For Against Management Elect Director Michael E. O'Neill For For Management Elect Director Vikram Pandit For For Management Elect Director Richard D. Parsons For For Management Elect Director Lawrence R. Ricciardi For For Management Elect Director Judith Rodin For For Management Elect Director Robert L. Ryan For For Management Elect Director Anthony M. Santomero For For Management Elect Director William S. Thompson, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Disclose Prior Government Service Against Against Shareholder 6 Report on Political Contributions Against For Shareholder 7 Report on Predatory Lending Policies Against For Shareholder 8 Require More Director Nominations Than Open Seats Against Against Shareholder 9 Prepare Carbon Principles Report Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Disclose Information on Compensation Consultant Against For Shareholder 12 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 13 Restore or Provide for Cumulative Voting Against For Shareholder CITIZENS SOUTH BANKING CORPORATION Ticker: CSBC Security ID: Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Senator David W. Hoyle For For Management Elect Director Ben R. Rudisill, II For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management COLONIAL BANCGROUP, INC., THE Ticker: CNB Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: 18-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Beville For For Management Elect Director John Ed Mathison For For Management Elect Director Joseph Mussafer For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase Plan For For Management COMERICA INC. Ticker: CMA Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lillian Bauder For For Management 2 Elect Director Richard G. Lindner For For Management 3 Elect Director Robert S. Taubman For Against Management 4 Elect Director Reginald M. Turner, Jr. For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 7 Declassify the Board of Directors Against For Shareholder CONNECTICUT BANK & TRUST COMPANY Ticker: CTBC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anson C. Hall For For Management Elect Director Peter Dewilde Shapiro For For Management Elect Director J. Brian Smith For For Management Elect Director John M. Watkins, Jr. For For Management 2 Approve Dividends For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management CRM HOLDINGS LTD. Ticker: CRMH Security ID: G2554P103 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect David M. Birsner as Director For For Management Elect Daniel G. Hickey, Sr. as Director For Against Management Elect Philip J. Magnarella as Director For Against Management Elect David M. Birsner as Subsidiary as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Daniel G. Hickey , Sr. as Subsidiary as Director of Twin Bridges (Bermuda) Ltd. For Against Management Reelect Keith S. Hynes as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Charles I. Johnston as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Philip J. Magnarella as Director of Twin Bridges (Bermuda) Ltd. For Against Management Reelect Salvatore A. Patafio as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Louis Rosner, Esq. as Director of Twin Bridges (Bermuda) Ltd. For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: 4-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation and Amend Code of Regulations For For Management 2 Amend Articles of Incorporation to Revise Express Terms of Series G Preferred Stock For Against Management 3 Amend Articles of Incorporation and Amend Code of Regulations For Against Management 4 Adjourn Meeting For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Darryl F. Allen For For Management Elect Director John F. Barrett For For Management Elect Director Ulysses L. Bridgeman, Jr. For For Management Elect Director James P. Hackett For For Management Elect Director Gary R. Heminger For For Management Elect Director Kevin T. Kabat For For Management Elect Director Mitchel D. Livingston For For Management Elect Director Hendrik G. Meijer For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director Dudley S. Taft For For Management Elect Director Thomas W. Traylor For For Management Elect Director Marsha C. Williams For For Management 2 Amend Articles of Incorporation For For Management 3 Amend Nonqualified Employee Stock Purchase Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote on Executive Compensation For For Management 6 Prepare Sustainability Report Against For Shareholder 7 Require a Majority Vote for the Election of Directors Against For Shareholder 8 Hire Advisor/Maximize Shareholder Value Against Against Shareholder FIRST HORIZON NATIONAL CORP Ticker: FHN Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 20-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Emkes For For Management Elect Director D. Bryan Jordan For For Management Elect Director R. Brad Martin For For Management Elect Director Vicki R. Palmer For For Management Elect Director William B. Sansom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation FIRSTFED FINANCIAL CORP. Ticker: FFED Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jesse Casso, Jr. For Withhold Management Elect Director Christopher M. Harding For Withhold Management Elect Director Steven L. Soboroff For Withhold Management 2 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Denis J. Salamone For For Management Elect Director Michael W. Azzara For For Management Elect Director Victoria H. Bruni For For Management 2 Ratify Auditors For For Management IBERIABANK CORP. Ticker: IBKC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ernest P. Breaux, Jr. For For Management Elect Director Daryl G. Byrd For For Management Elect Director John N. Casbon For For Management Elect Director Jefferson G. Parker For For Management 2 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 23-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Martin L. Flanagan For For Management 2 Election Of Director: Ben F. Johnson, III For For Management 3 Election Of Director: J. Thomas Presby, CPA For For Management 4 To Appoint Ernst & Young LLP As The Company's Independent Registered Public Accounting Firm For The Fiscal Year Ending December 31, 2009 For For Management INVESTORS BANCORP, INC. Ticker: ISBC Security ID: 46146P102 Meeting Date: OCT 28, 2008 Meeting Type: Annual Record Date: 12-Sep-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Doreen R. Byrnes For For Management Elect Director Richard J. Petroski For For Management Elect Director Rose Sigler For For Management Elect Director Stephen J. Szabatin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Scheid For For Management Elect Director Timothy K. Armour For For Management Elect Director J. Richard Fredericks For For Management Elect Director Lawrence E. Kochard For For Management Elect Director Landon H. Rowland For For Management 2 Ratify Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against For Shareholder 6 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against For Shareholder 9 Stock Retention/Holding Period Against For Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Steven J. Heyer as Director For For Management Elect Sylvia Jay as Director For For Management Elect Vernon E. Jordan Jr. as Director For For Management 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management LINCOLN NATIONAL CORP. Ticker: LNC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 9-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George W. Henderson, III For For Management Elect Director Eric G. Johnson For For Management Elect Director M. Leanne Lachman For For Management Elect Director Isaiah Tidwell For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Election of Directors Against For Shareholder MERRILL LYNCH & CO., INC. Ticker: MER Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: 10-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Amend Certificate of Incorporation to Permit Holders of Series 2 and 3 Preferred Stock the Right to vote with Common Stock Holders For For Management 3 Adjourn Meeting For For Management METLIFE, INC Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Robert Henrikson For For Management Elect Director John M. Keane For For Management Elect Director Catherine R. Kinney For For Management Elect Director Hugh B. Price For For Management Elect Director Kenton J. Sicchitano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MFA FINANCIAL INC Ticker: MFA Security ID: 55272X102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Dahir For For Management Elect Director George H. Krauss For For Management 2 Ratify Auditors For For Management MORGAN STANLEY Ticker: MS Security ID: Meeting Date: FEB 9, 2009 Meeting Type: Special Record Date: 15-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management MORGAN STANLEY Ticker: MS Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 4-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roy J. Bostock For Against Management Elect Director Erskine B. Bowles For For Management Elect Director Howard J. Davies For For Management Elect Director Nobuyuki Hirano For For Management Elect Director C. Robert Kidder For For Management Elect Director John J. Mack For For Management Elect Director Donald T. Nicolaisen For For Management Elect Director Charles H. Noski For For Management Elect Director Hutham S. Olayan For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Griffith Sexton For For Management Elect Director Laura D. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder NATIONAL CITY CORP. Ticker: NCC Security ID: Meeting Date: SEP 15, 2008 Meeting Type: Special Record Date: 1-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management NATIONAL CITY CORP. Ticker: NCC Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: 14-Nov-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PACWEST BANCORP Ticker: PACW Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 25-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark N. Baker For For Management Elect Director Stephen M. Dunn For For Management Elect Director John M. Eggemeyer For For Management Elect Director Barry C. Fitzpatrick For For Management Elect Director George E. Langley For For Management Elect Director Susan E. Lester For For Management Elect Director Timothy B. Matz For For Management Elect Director Arnold W. Messer For For Management Elect Director Daniel B. Platt For For Management Elect Director John W. Rose For For Management Elect Director Robert A. Stine For For Management Elect Director Matthew P. Wagner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management 4 Other Business For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 9-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George P. Carter For For Management Elect Director Jerry Franklin For For Management Elect Director Eunice S. Groark For For Management Elect Director James A. Thomas For For Management 2 Ratify Auditors For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: 14-Nov-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard O. Berndt For For Management Elect Director Charles E. Bunch For For Management Elect Director Paul W. Chellgren For For Management Elect Director Robert N. Clay For For Management Elect Director Kay Coles James For For Management Elect Director Richard B. Kelson For For Management Elect Director Bruce C. Lindsay For For Management Elect Director Anthony A. Massaro For For Management Elect Director Jane G. Pepper For For Management Elect Director James E. Rohr For For Management Elect Director Donald J. Shepard For For Management Elect Director Lorene K. Steffes For For Management Elect Director Dennis F. Strigl For For Management Elect Director Stephen G. Thieke For For Management Elect Director Thomas J. Usher For For Management Elect Director George H. Walls, Jr. For For Management Elect Director Helge H. Wehmeier For For Management 2 Approve Qualified Employee Stock Purchase Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Stock Retention/Holding Period Against For Shareholder PORTER BANCORP INC Ticker: PBIB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 9-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maria L. Bouvette For For Management Elect Director David L. Hawkins For For Management Elect Director W. Glenn Hogan For For Management Elect Director Sidney L. Monroe For For Management Elect Director J. Chester Porter For For Management Elect Director Stephen A. Williams For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management PRUDENTIAL FINANCIAL INC Ticker: PRU Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Baltimore, Jr. For For Management Elect Director Frederic K. Becker For For Management Elect Director Gordon M. Bethune For For Management Elect Director Gaston Caperton For For Management Elect Director Gilbert F. Casellas For For Management Elect Director James G. Cullen For For Management Elect Director William H. Gray, III For For Management Elect Director Mark B. Grier For For Management Elect Director Jon F. Hanson For For Management Elect Director Constance J. Horner For For Management Elect Director Karl J. Krapek For For Management Elect Director Christine A. Poon For For Management Elect Director John R. Strangfield For For Management Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 4 Require Independent Board Chairman Against Against Shareholder REDWOOD TRUST, INC. Ticker: RWT Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 31-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George E. Bull, III For For Management Elect Director Thomas C. Brown For For Management Elect Director Diane L. Merdian For For Management Elect Director Georganne C. Proctor For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase Plan For For Management 4 Increase Authorized Common Stock For For Management REGIONS FINANCIAL CORP. Ticker: RF Security ID: 7591EP100 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: 17-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George W. Bryan For For Management Elect Director David J. Cooper, Sr. For For Management Elect Director Earnest W. Deavenport, Jr. For For Management Elect Director Don DeFosset For For Management Elect Director O.B. Grayson Hall, Jr. For For Management Elect Director Charles D. McCrary For For Management Elect Director James R. Malone For For Management Elect Director Claude B. Nielsen For For Management Elect Director C. Dowd Ritter For For Management 2 Advisory Vote on Executive Compensation For For Management 3 Ratify Auditors For For Management 4 Report on Political Contributions Against For Shareholder ROME BANCORP, INC. Ticker: ROME Security ID: 77587P103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dale A. Laval For For Management 2 Ratify Auditors For For Management SOUTH FINANCIAL GROUP INC., THE Ticker: TSFG Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Lynn Harton For For Management Elect Director M. Dexter Hagy For For Management Elect Director H. Earle Russell, Jr. For For Management Elect Director William R. Timmons For For Management Elect Director David C. Wakefield For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Ratify Auditors For For Management STATE STREET CORP. (BOSTON) Ticker: STT Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director K. Burnes For For Management Elect Director P. Coym For For Management Elect Director P. de Saint-Aignan For For Management Elect Director A. Fawcett For For Management Elect Director D. Gruber For For Management Elect Director L. Hill For For Management Elect Director R. Kaplan For For Management Elect Director C. LaMantia For For Management Elect Director R. Logue For For Management Elect Director R. Sergel For For Management Elect Director R. Skates For For Management Elect Director G. Summe For For Management Elect Director R. Weissman For For Management 2 Adopt Majority Voting for Uncontested Election of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Ratify Auditors For For Management 6 Limit Auditor from Providing Non-Audit Services Against Against Shareholder SYNOVUS FINANCIAL CORP. Ticker: SNV Security ID: 87161C105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 13-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For Against Management 2 Elect Director Richard E. Anthony For For Management 3 Elect Director James H. Blanchard For For Management 4 Elect Director Richard Y. Bradley For For Management 5 Elect Director Frank W. Brumley For Against Management 6 Elect Director Elizabeth W. Camp For For Management 7 Elect Director Gardiner W. Garrard, Jr. For For Management 8 Elect Director T. Michael Goodrich For For Management 9 Elect Director Frederick L. Green, III For For Management 10 Elect Director V. Nathaniel Hansford For For Management 11 Elect Director Mason H. Lampton For For Management 12 Elect Director Elizabeth C. Ogie For For Management 13 Elect Director H. Lynn Page For For Management 14 Elect Director Neal Purcell For For Management 15 Elect Director Melvin T. Stith For For Management 16 Elect Director Philip W. Tomlinson For For Management 17 Elect Director William B. Turner, Jr. For For Management 18 Elect Director James D. Yancey For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named ExecutiveOfficers' Compensation For For Management TFS FINANCIAL CORP. Ticker: TFSL Security ID: 87240R107 Meeting Date: FEB 26, 2009 Meeting Type: Annual Record Date: 29-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Asher For For Management Elect Director Bernard S. Kobak For For Management Elect Director Marianne Piterans For For Management 2 Ratify Auditors For For Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 8.94E+113 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, Jr. For For Management Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against For Shareholder WEBSTER FINANCIAL CORP. Ticker: WBS Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 19-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Finkenzeller For For Management Elect Director Laurence C. Morse For For Management Elect Director Mark Pettie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management BURNHAM FINANCIAL SERVICES FUND ALLIANCE FINANCIAL CORP. Ticker: ALNC Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: 21-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald H. Dew For For Management Elect Director Charles E. Shafer For For Management Elect Director Charles H. Spaulding For For Management Elect Director Deborah F. Stanley For For Management AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: 5-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Malon Wilkus For For Management Elect Director Alvin N. Puryear For For Management Elect Director Morris A. Davis For For Management Elect Director Randy E. Dobbs For For Management Elect Director Larry K. Harvey For For Management 2 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: 25-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren D. Knowlton For For Management 2 Elect Director Jeffrey Noddle For For Management 3 Elect Director Robert F. Sharpe, Jr. For For Management 4 Ratify Auditors For For Management ANWORTH MORTGAGE ASSET CORP. Ticker: ANH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 9-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd Mcadams For For Management Elect Director Lee A. Ault For For Management Elect Director Charles H. Black For For Management Elect Director Joe E. Davis For For Management Elect Director Robert C. Davis For For Management Elect Director Joseph E. Mcadams For For Management 2 Ratify Auditors For For Management AON CORP. Ticker: AOC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: 18-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For For Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management ASSURANT INC Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 27-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles John Koch For Withhold Management Elect Director H. Carroll Mackin For For Management Elect Director Robert B. Pollock For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management ASSURED GUARANTY LTD Ticker: AGO Security ID: G0585R106 Meeting Date: MAR 16, 2009 Meeting Type: Special Record Date: 6-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares to Dexia Holdings, Inc. in Connection with the Acquisition of Financial Security Assurance Holdings Ltd. For For Management 2 Approve Issuance of Shares to WLR Recovery Fund IV, L.P. in Connection with the Financing of the Acquisition of Financial Security Assurance Holdings Ltd. For For Management ASSURED GUARANTY LTD Ticker: AGO Security ID: G0585R106 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 17-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Stephen A. Cozen as Director For For Management Elect Donald H. Layton as Director For For Management Elect Wilbur L. Ross, Jr. as Director For For Management Elect Walter A. Scott as Director For For Management 2 Amend 2004 Long-Term Incentive Plan For For Management 3 Amend Employee Stock Purchase Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as the Company's Independent Auditors For For Management Elect Howard Albert as Director of Assured Guaranty Re Ltd. For For Management Elect Robert A. Bailenson as Director of Assured Guaranty Re Ltd. For For Management Elect Gary Burnet as Director of Assured Guaranty Re Ltd. For For Management Elect Dominic J. Frederico as Director Assured Guaranty Re Ltd. For For Management Elect James M. Michener as Director Assured Guaranty Re Ltd. For For Management Elect Robert B. Mills as Director of Assured Guaranty Re Ltd. For For Management Elect David Penchoff as Director of Assured Guaranty Re Ltd. For For Management Elect Andrew Pickering as Director of Assured Guaranty Re Ltd. For For Management Ratify PricewatehouseCoopers LLP as Assured Guaranty Re Ltd.'s Independent Auditors For For Management BANCORP RHODE ISLAND, INC. Ticker: BARI Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Meredith A. Curren For For Management Elect Director Bogdan Nowak For For Management Elect Director Cheryl W. Snead For For Management Elect Director John A. Yena For For Management 2 Amend Non-Employee Director Stock Option Plan For Against Management 3 Advisory Vote to Ratify Named Executive Officer's Compensation For For Management 4 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: 10-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Acquisition For For Management 2 Amend Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 4-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Barnet, III For For Management Elect Director Frank P. Bramble, Sr. For Against Management Elect Director Virgis W. Colbert For For Management Elect Director John T. Collins For For Management Elect Director Gary L. Countryman For For Management Elect Director Tommy R. Franks For For Management Elect Director Charles K. Gifford For For Management Elect Director Kenneth D. Lewis For Against Management Elect Director Monica C. Lozano For Against Management Elect Director Walter E. Massey For For Management Elect Director Thomas J. May For For Management Elect Director Patricia E. Mitchell For For Management Elect Director Joseph W. Prueher For For Management Elect Director Charles O. Rossotti For For Management Elect Director Thomas M. Ryan For For Management Elect Director O. Temple Sloan, Jr. For Against Management Elect Director Robert L. Tillman For Against Management Elect Director Jackie M. Ward For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Report on Government Service of Employees Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Provide for Cumulative Voting Against For Shareholder 7 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Predatory Lending Policies Against For Shareholder 10 Adopt Principles for Health Care Reform Against Against Shareholder 11 TARP Related Compensation Against For Shareholder BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 4-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Barnet, III For For Management Elect Director Frank P. Bramble, Sr. For Against Management Elect Director Virgis W. Colbert For For Management Elect Director John T. Collins For For Management Elect Director Gary L. Countryman For For Management Elect Director Tommy R. Franks For For Management Elect Director Charles K. Gifford For For Management Elect Director Kenneth D. Lewis For Against Management Elect Director Monica C. Lozano For Against Management Elect Director Walter E. Massey For For Management Elect Director Thomas J. May For For Management Elect Director Patricia E. Mitchell For For Management Elect Director Joseph W. Prueher For For Management Elect Director Charles O. Rossotti For For Management Elect Director Thomas M. Ryan For For Management Elect Director O. Temple Sloan, Jr. For Against Management Elect Director Robert L. Tillman For Against Management Elect Director Jackie M. Ward For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Report on Government Service of Employees Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Provide for Cumulative Voting Against For Shareholder 7 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Predatory Lending Policies Against For Shareholder 10 Adopt Principles for Health Care Reform Against Against Shareholder 11 TARP Related Compensation Against For Shareholder BANK OF NEW YORK MELLON CORP., THE Ticker: BK Security ID: Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: 13-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ruth E. Bruch For For Management Elect Director Nicholas M. Donofrio For For Management Elect Director Gerald L. Hassell For For Management Elect Director Edmund F. Kelly For For Management Elect Director Robert P. Kelly For For Management Elect Director Richard J. Kogan For For Management Elect Director Michael J. Kowalski For For Management Elect Director John A. Luke, Jr. For For Management Elect Director Robert Mehrabian For For Management Elect Director Mark A. Nordenberg For For Management Elect Director Catherine A. Rein For For Management Elect Director William C. Richardson For For Management Elect Director Samuel C. Scott III For For Management Elect Director John P. Surma For For Management Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder BEACON FEDERAL BANCORP, INC. Ticker: BFED Security ID: Meeting Date: NOV 10, 2008 Meeting Type: Special Record Date: 29-Sep-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For For Management BEACON FEDERAL BANCORP, INC. Ticker: BFED Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 12-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Altmeyer For For Management Elect Director Thomas Driscoll For For Management 2 Ratify Auditors For For Management BERKSHIRE HILLS BANCORP, INC. Ticker: BHLB Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 10-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wallace W. Altes For For Management Elect Director Lawrence A. Bossidy For For Management Elect Director D. Jeffrey Templeton For For Management Elect Director Corydon L. Thurston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officer's Compensation For Against Management 4 Other Business For Against Management BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: Meeting Date: SEP 30, 2008 Meeting Type: Special Record Date: 28-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management CAPITAL ONE FINANCIAL CORP. Ticker: COF Security ID: 14040H105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 23-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Fairbank For For Management Elect Director E.R. Campbell For For Management Elect Director Bradford H. Warner For For Management Elect Director Stanley Westreich For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote on Executive Compensation For For Management CHARLES SCHWAB CORP., THE Ticker: SCHW Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Nancy H. Bechtle For For Management Elect Director Walter W. Bettinger II For For Management Elect Director C. Preston Butcher For For Management 2 Report on Political Contributions Against For Shareholder 3 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For Shareholder 4 Amend Corporate Executive Bonus Plan Against For Shareholder CHICOPEE BANCORP INC Ticker: CBNK Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Bardon For For Management Elect Director James H. Bugbee For For Management Elect Director Louis E. Dupuis For For Management Elect Director Douglas K. Engebretson For For Management Elect Director Gary G. Fitzgerald For For Management Elect Director Paul C. Picknelly For For Management 2 Ratify Auditors For For Management CHIMERA INVESTMENT CORPORATION Ticker: CIM Security ID: 16934Q109 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: 27-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Keenan For For Management Elect Director Matthew Lambiase For For Management 2 Ratify Auditors For For Management CIT GROUP INC Ticker: CIT Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael A. Carpenter For For Management 2 Elect Director William M. Freeman For Against Management 3 Elect Director Susan M. Lyne For Against Management 4 Elect Director Marianne Miller Parrs For For Management 5 Elect Director Jeffrey M. Peek For For Management 6 Elect Director John R. Ryan For For Management 7 Elect Director Christopher H. Shays For For Management 8 Elect Director Seymour Sternberg For For Management 9 Elect Director Peter J. Tobin For For Management 10 Elect Director Lois M. Van Deusen For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase Plan For For Management 14 Approve Issuance of Warrants/Convertible Debentures For For Management 15 Advisory Vote to Ratify Named Executive Officer's Compensation For Against Management CITIGROUP INC. Ticker: C Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Michael Armstrong For Against Management Elect Director Alain J.P. Belda For Against Management Elect Director John M. Deutch For Against Management Elect Director Jerry A. Grundhofer For For Management Elect Director Andrew N. Liveris For For Management Elect Director Anne Mulcahy For Against Management Elect Director Michael E. O'Neill For For Management Elect Director Vikram Pandit For For Management Elect Director Richard D. Parsons For For Management Elect Director Lawrence R. Ricciardi For For Management Elect Director Judith Rodin For For Management Elect Director Robert L. Ryan For For Management Elect Director Anthony M. Santomero For For Management Elect Director William S. Thompson, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Disclose Prior Government Service Against Against Shareholder 6 Report on Political Contributions Against For Shareholder 7 Report on Predatory Lending Policies Against For Shareholder 8 Require More Director Nominations Than Open Seats Against Against Shareholder 9 Prepare Carbon Principles Report Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Disclose Information on Compensation Consultant Against For Shareholder 12 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 13 Restore or Provide for Cumulative Voting Against For Shareholder CITIZENS SOUTH BANKING CORPORATION Ticker: CSBC Security ID: Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Senator David W. Hoyle For For Management Elect Director Ben R. Rudisill, II For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management COLONIAL BANCGROUP, INC., THE Ticker: CNB Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: 18-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Beville For For Management Elect Director John Ed Mathison For For Management Elect Director Joseph Mussafer For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase Plan For For Management COMERICA INC. Ticker: CMA Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lillian Bauder For For Management 2 Elect Director Richard G. Lindner For For Management 3 Elect Director Robert S. Taubman For Against Management 4 Elect Director Reginald M. Turner, Jr. For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 7 Declassify the Board of Directors Against For Shareholder CONNECTICUT BANK & TRUST COMPANY Ticker: CTBC Security ID: Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: 10-Nov-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For For Management CONNECTICUT BANK & TRUST COMPANY Ticker: CTBC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anson C. Hall For For Management Elect Director Peter Dewilde Shapiro For For Management Elect Director J. Brian Smith For For Management Elect Director John M. Watkins, Jr. For For Management 2 Approve Dividends For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management CRM HOLDINGS LTD. Ticker: CRMH Security ID: G2554P103 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect David M. Birsner as Director For For Management Elect Daniel G. Hickey, Sr. as Director For Against Management Elect Philip J. Magnarella as Director For Against Management Elect David M. Birsner as Subsidiary as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Daniel G. Hickey , Sr. as Subsidiary as Director of Twin Bridges (Bermuda) Ltd. For Against Management Reelect Keith S. Hynes as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Charles I. Johnston as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Philip J. Magnarella as Director of Twin Bridges (Bermuda) Ltd. For Against Management Reelect Salvatore A. Patafio as Director of Twin Bridges (Bermuda) Ltd. For For Management Reelect Louis Rosner, Esq. as Director of Twin Bridges (Bermuda) Ltd. For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: 4-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation and Amend Code of Regulations For For Management 2 Amend Articles of Incorporation to Revise Express Terms of Series G Preferred Stock For Against Management 3 Amend Articles of Incorporation and Amend Code of Regulations For Against Management 4 Adjourn Meeting For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Darryl F. Allen For For Management Elect Director John F. Barrett For For Management Elect Director Ulysses L. Bridgeman, Jr. For For Management Elect Director James P. Hackett For For Management Elect Director Gary R. Heminger For For Management Elect Director Kevin T. Kabat For For Management Elect Director Mitchel D. Livingston For For Management Elect Director Hendrik G. Meijer For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director Dudley S. Taft For For Management Elect Director Thomas W. Traylor For For Management Elect Director Marsha C. Williams For For Management 2 Amend Articles of Incorporation For For Management 3 Amend Nonqualified Employee Stock Purchase Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote on Executive Compensation For For Management 6 Prepare Sustainability Report Against For Shareholder 7 Require a Majority Vote for the Election of Directors Against For Shareholder 8 Hire Advisor/Maximize Shareholder Value Against Against Shareholder FIRST HORIZON NATIONAL CORP Ticker: FHN Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 20-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Emkes For For Management Elect Director D. Bryan Jordan For For Management Elect Director R. Brad Martin For For Management Elect Director Vicki R. Palmer For For Management Elect Director William B. Sansom For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management GUARANTY BANCORP Ticker: GBNK Security ID: 40075T102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Hank Brown For Against Management 2 Elect Director Edward B. Cordes For For Management 3 Elect Director John M. Eggemeyer For For Management 4 Elect Director Stephen D. Joyce For Against Management 5 Elect Director Gail H. Klapper For Against Management 6 Elect Director Daniel M. Quinn For For Management 7 Elect Director Kathleen Smythe For For Management 8 Elect Director Matthew P. Wagner For For Management 9 Elect Director Albert C. Yates For Against Management 10 Ratify Auditors For For Management GUARANTY BANCORP Ticker: GBNK Security ID: 40075T102 Meeting Date: JUN 29, 2009 Meeting Type: Annual Record Date: 15-May-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management HARLEYSVILLE NATIONAL CORP. Ticker: HNBC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 10-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Browne For For Management Elect Director Paul D. Geraghty For For Management Elect Director James A. Wimmer For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Election of Directors Against For Shareholder HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Denis J. Salamone For For Management Elect Director Michael W. Azzara For For Management Elect Director Victoria H. Bruni For For Management 2 Ratify Auditors For For Management IBERIABANK CORP. Ticker: IBKC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ernest P. Breaux, Jr. For For Management Elect Director Daryl G. Byrd For For Management Elect Director John N. Casbon For For Management Elect Director Jefferson G. Parker For For Management 2 Ratify Auditors For For Management INVESCO LTD. (FORMERLY INVESCO PLC) Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 23-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Martin L. Flanagan For For Management 2 Election Of Director: Ben F. Johnson, III For For Management 3 Election Of Director: J. Thomas Presby, Cpa For For Management 4 To Appoint Ernst & Young LLPAs The Company's Independent Registered Public Accounting Firm For The Fiscal Year Ending December 31, 2009 For For Management INVESTORS BANCORP, INC. Ticker: ISBC Security ID: 46146P102 Meeting Date: OCT 28, 2008 Meeting Type: Annual Record Date: 12-Sep-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Doreen R. Byrnes For For Management Elect Director Richard J. Petroski For For Management Elect Director Rose Sigler For For Management Elect Director Stephen J. Szabatin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Scheid For For Management Elect Director Timothy K. Armour For For Management Elect Director J. Richard Fredericks For For Management Elect Director Lawrence E. Kochard For For Management Elect Director Landon H. Rowland For For Management 2 Ratify Auditors For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 20-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against For Shareholder 6 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against For Shareholder 9 Stock Retention/Holding Period Against For Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Steven J. Heyer as Director For For Management Elect Sylvia Jay as Director For For Management Elect Vernon E. Jordan Jr. as Director For For Management 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management LINCOLN NATIONAL CORP. Ticker: LNC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 9-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George W. Henderson, III For For Management Elect Director Eric G. Johnson For For Management Elect Director M. Leanne Lachman For For Management Elect Director Isaiah Tidwell For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors MERRILL LYNCH & CO., INC. Ticker: MER Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: 10-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Amend Certificate of Incorporation to Permit Holders of Series 2 and 3 Preferred Stock the Right to vote with Common Stock Holders For For Management 3 Adjourn Meeting For For Management METLIFE, INC Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 2-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Robert Henrikson For For Management Elect Director John M. Keane For For Management Elect Director Catherine R. Kinney For For Management Elect Director Hugh B. Price For For Management Elect Director Kenton J. Sicchitano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MFA FINANCIAL INC Ticker: MFA Security ID: 55272X102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 24-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Dahir For For Management Elect Director George H. Krauss For For Management 2 Ratify Auditors For For Management MORGAN STANLEY Ticker: MS Security ID: Meeting Date: FEB 9, 2009 Meeting Type: Special Record Date: 15-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management MORGAN STANLEY Ticker: MS Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: 4-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roy J. Bostock For Against Management Elect Director Erskine B. Bowles For For Management Elect Director Howard J. Davies For For Management Elect Director Nobuyuki Hirano For For Management Elect Director C. Robert Kidder For For Management Elect Director John J. Mack For For Management Elect Director Donald T. Nicolaisen For For Management Elect Director Charles H. Noski For For Management Elect Director Hutham S. Olayan For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Griffith Sexton For For Management Elect Director Laura D. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder NATIONAL CITY CORP. Ticker: NCC Security ID: Meeting Date: SEP 15, 2008 Meeting Type: Special Record Date: 1-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management NATIONAL CITY CORP. Ticker: NCC Security ID: Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: 14-Nov-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PACWEST BANCORP Ticker: PACW Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 25-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark N. Baker For For Management Elect Director Stephen M. Dunn For For Management Elect Director John M. Eggemeyer For For Management Elect Director Barry C. Fitzpatrick For For Management Elect Director George E. Langley For For Management Elect Director Susan E. Lester For For Management Elect Director Timothy B. Matz For For Management Elect Director Arnold W. Messer For For Management Elect Director Daniel B. Platt For For Management Elect Director John W. Rose For For Management Elect Director Robert A. Stine For For Management Elect Director Matthew P. Wagner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management 4 Other Business For For Management PARKVALE FINANCIAL CORP. Ticker: PVSA Security ID: Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: 25-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred P. Burger, Jr. For For Management Elect Director Harry D. Reagan For For Management 2 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 9-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George P. Carter For For Management Elect Director Jerry Franklin For For Management Elect Director Eunice S. Groark For For Management Elect Director James A. Thomas For For Management 2 Ratify Auditors For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard O. Berndt For For Management Elect Director Charles E. Bunch For For Management Elect Director Paul W. Chellgren For For Management Elect Director Robert N. Clay For For Management Elect Director Kay Coles James For For Management Elect Director Richard B. Kelson For For Management Elect Director Bruce C. Lindsay For For Management Elect Director Anthony A. Massaro For For Management Elect Director Jane G. Pepper For For Management Elect Director James E. Rohr For For Management Elect Director Donald J. Shepard For For Management Elect Director Lorene K. Steffes For For Management Elect Director Dennis F. Strigl For For Management Elect Director Stephen G. Thieke For For Management Elect Director Thomas J. Usher For For Management Elect Director George H. Walls, Jr. For For Management Elect Director Helge H. Wehmeier For For Management 2 Approve Qualified Employee Stock Purchase Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Stock Retention/Holding Period Against For Shareholder PORTER BANCORP INC Ticker: PBIB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 9-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maria L. Bouvette For For Management Elect Director David L. Hawkins For For Management Elect Director W. Glenn Hogan For For Management Elect Director Sidney L. Monroe For For Management Elect Director J. Chester Porter For For Management Elect Director Stephen A. Williams For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management PRUDENTIAL FINANCIAL INC Ticker: PRU Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Baltimore, Jr. For For Management Elect Director Frederic K. Becker For For Management Elect Director Gordon M. Bethune For For Management Elect Director Gaston Caperton For For Management Elect Director Gilbert F. Casellas For For Management Elect Director James G. Cullen For For Management Elect Director William H. Gray, III For For Management Elect Director Mark B. Grier For For Management Elect Director Jon F. Hanson For For Management Elect Director Constance J. Horner For For Management Elect Director Karl J. Krapek For For Management Elect Director Christine A. Poon For For Management Elect Director John R. Strangfield For For Management Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 4 Require Independent Board Chairman Against Against Shareholder REDWOOD TRUST, INC. Ticker: RWT Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: 31-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George E. Bull, III For For Management Elect Director Thomas C. Brown For For Management Elect Director Diane L. Merdian For For Management Elect Director Georganne C. Proctor For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase Plan For For Management 4 Increase Authorized Common Stock For For Management ROME BANCORP, INC. Ticker: ROME Security ID: 77587P103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dale A. Laval For For Management 2 Ratify Auditors For For Management STATE STREET CORP. (BOSTON) Ticker: STT Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: 13-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director K. Burnes For For Management Elect Director P. Coym For For Management Elect Director P. de Saint-Aignan For For Management Elect Director A. Fawcett For For Management Elect Director D. Gruber For For Management Elect Director L. Hill For For Management Elect Director R. Kaplan For For Management Elect Director C. LaMantia For For Management Elect Director R. Logue For For Management Elect Director R. Sergel For For Management Elect Director R. Skates For For Management Elect Director G. Summe For For Management Elect Director R. Weissman For For Management 2 Adopt Majority Voting for Uncontested Election of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Ratify Auditors For For Management 6 Limit Auditor from Providing Non-Audit Services Against Against Shareholder STERLING BANCORP Ticker: STL Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 25-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Abrams For For Management Elect Director Joseph M. Adamko For For Management Elect Director Louis J. Cappelli For For Management Elect Director Fernando Ferrer For For Management Elect Director Allan F. Hershfield For For Management Elect Director Henry J. Humphreys For For Management Elect Director Robert W. Lazar For For Management Elect Director John C. Millman For For Management Elect Director Eugene Rossides For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management SUNTRUST BANKS, INC. Ticker: STI Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 18-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alston D. Correll For For Management Elect Director Patricia C. Frist For For Management Elect Director Blake P. Garrett, Jr. For For Management Elect Director David H. Hughes For For Management Elect Director M. Douglas Ivester For For Management Elect Director G. Gilmer Minor, III For For Management Elect Director James M. Wells III For For Management Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote on Executive Compensation For Against Management SYNOVUS FINANCIAL CORP. Ticker: SNV Security ID: 87161C105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 13-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For Against Management 2 Elect Director Richard E. Anthony For For Management 3 Elect Director James H. Blanchard For For Management 4 Elect Director Richard Y. Bradley For For Management 5 Elect Director Frank W. Brumley For Against Management 6 Elect Director Elizabeth W. Camp For For Management 7 Elect Director Gardiner W. Garrard, Jr. For For Management 8 Elect Director T. Michael Goodrich For For Management 9 Elect Director Frederick L. Green, III For For Management 10 Elect Director V. Nathaniel Hansford For For Management 11 Elect Director Mason H. Lampton For For Management 12 Elect Director Elizabeth C. Ogie For For Management 13 Elect Director H. Lynn Page For For Management 14 Elect Director Neal Purcell For For Management 15 Elect Director Melvin T. Stith For For Management 16 Elect Director Philip W. Tomlinson For For Management 17 Elect Director William B. Turner, Jr. For For Management 18 Elect Director James D. Yancey For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management TFS FINANCIAL CORP. Ticker: TFSL Security ID: 87240R107 Meeting Date: FEB 26, 2009 Meeting Type: Annual Record Date: 29-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Asher For For Management Elect Director Bernard S. Kobak For For Management Elect Director Marianne Piterans For For Management 2 Ratify Auditors For For Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 8.94E+113 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, Jr. For For Management Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against For Shareholder WEBSTER FINANCIAL CORP. Ticker: WBS Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: 19-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Finkenzeller For For Management Elect Director Laurence C. Morse For For Management Elect Director Mark Pettie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management WILLOW FINANCIAL BANCORP, INC. Ticker: WFBC Security ID: 97111W101 Meeting Date: SEP 9, 2008 Meeting Type: Special Record Date: 28-Jul-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management BURNHAM FUND AMERICAN EXPRESS CO. Ticker: AXP Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D.F. Akerson For Did Not Vote Management Elect Director C. Barshefsky For Did Not Vote Management Elect Director U.M. Burns For Did Not Vote Management Elect Director K.I. Chenault For Did Not Vote Management Elect Director P. Chernin For Did Not Vote Management Elect Director J. Leschly For Did Not Vote Management Elect Director R.C. Levin For Did Not Vote Management Elect Director R.A. Mcginn For Did Not Vote Management Elect Director E.D. Miller For Did Not Vote Management Elect Director S.S Reinemund For Did Not Vote Management Elect Director R.D. Walter For Did Not Vote Management Elect Director R.A. Williams For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Did Not Vote Management 4 Provide for Cumulative Voting Against Did Not Vote Shareholder 5 Amend Bylaws Call Special Meetings Against Did Not Vote Shareholder APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: 29-Dec-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: 25-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall L. Stephenson For For Management Elect Director William F. Aldinger III For Against Management Elect Director Gilbert F. Amelio For Against Management Elect Director Reuben V. Anderson For For Management Elect Director James H. Blanchard For Against Management Elect Director August A. Busch III For For Management Elect Director Jaime Chico Pardo For For Management Elect Director James P. Kelly For For Management Elect Director Jon C. Madonna For For Management Elect Director Lynn M. Martin For For Management Elect Director John B. McCoy For For Management Elect Director Mary S. Metz For For Management Elect Director Joyce M. Roche For For Management Elect Director Laura D Andrea Tyson For For Management Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 6 Provide for Cumulative Voting Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder 8 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure BP PLC Ticker: BP Security ID: Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: 20-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE THE DIRECTORS AND ACCOUNTS ANNUAL REPORT For For Management 2 TO APPROVE THE DIRECTORS REMUNERATION REPORT For Against Management 3 DIRECTOR MR A BURGMANS For For Management 4 DIRECTOR MRS C B CARROLL For For Management 5 DIRECTOR SIR WILLIAM CASTELL For For Management 6 DIRECTOR MR I C CONN For For Management 7 DIRECTOR MR G DAVID For For Management 8 DIRECTOR MR E B DAVIS, JR For For Management 9 DIRECTOR MR R DUDLEY For For Management 10 DIRECTOR MR D J FLINT For For Management 11 DIRECTOR DR B E GROTE For For Management 12 DIRECTOR DR A B HAYWARD For For Management 13 DIRECTOR MR A G INGLIS For For Management 14 DIRECTOR DR D S JULIUS For For Management 15 DIRECTOR SIR TOM MCKILLOP For Withhold Management 16 DIRECTOR SIR IAN PROSSER For For Management 17 DIRECTOR MR P D SUTHERLAND For For Management 18 TO RE-APPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THEBOARD TO FIX THEIR REMUNERATION For For Management 19 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASEOF ITS OWN SHARES BY THE COMPANY For For Management 20 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT For For Management 21 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBEROF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS For For Management 22 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS(EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS For For Management CATERPILLAR INC. Ticker: CAT Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: 13-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel M. Dickinson For For Management Elect Director David R. Goode For For Management Elect Director James W. Owens For For Management Elect Director Charles D. Powell For For Management Elect Director Joshua I. Smith For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require a Majority Vote for the Election of Directors Against For Shareholder 5 Report on Foreign Military Sales Against Against Shareholder 6 Adopt Simple Majority Vote Standard Against For Shareholder 7 Limitation on Compensation Consultant Services Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Lobbying Priorities Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 7 Adopt Quantitative GHG Goals for Products and Operations Against Against Shareholder 8 Adopt Guidelines for Country Selection Against For Shareholder 9 Adopt Human Rights Policy Against For Shareholder 10 Report on Market Specific Environmental Laws Against Against Shareholder CHINA FUND, INC., THE Ticker: CHN Security ID: Meeting Date: MAR 26, 2009 Meeting Type: Annual Record Date: 23-Jan-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James J. Lightburn For For Management Elect Director Joe O. Rogers For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: 16-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. McGraw III For For Management Elect Director James J. Mulva For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder 8 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder DEVON ENERGY CORP. Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: 6-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Howard For For Management Elect Director Michael M. Kanovsky For For Management Elect Director J. Todd Mitchell For For Management Elect Director J. Larry Nichols For For Management 2 Elect Director Robert A. Mosbacher, Jr. For For Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Election of Directors Against For Shareholder EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: 6-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director L.R. Faulkner For For Management Elect Director K.C. Frazier For For Management Elect Director .W. George For For Management Elect Director R.C. King For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against For Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from New Jersey to North Dakota] Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 8 Compare CEO Compensation to Average U.S. per Capita Income Against Against Shareholder 9 Review Anti-discrimination Policy on Corporate Sponsorships and Executive Perks Against Against Shareholder 10 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Shareholder 11 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder 12 Report on Climate Change Impacts on Emerging Countries Against Against Shareholder 13 Adopt Policy to Increase Renewable Energy Against For Shareholder FORD MOTOR COMPANY Ticker: F Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 18-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen G. Butler For For Management Elect Director Kimberly A. Casiano For For Management Elect Director Anthony F. Earley, Jr. For For Management Elect Director Edsel B. Ford II For For Management Elect Director William Clay Ford, Jr. For For Management Elect Director Richard A. Gephardt For For Management Elect Director Irvine O. Hockaday, Jr. For For Management Elect Director Richard A. Manoogian For Withhold Management Elect Director Ellen R. Marram For Withhold Management Elect Director Alan Mulally For For Management Elect Director Homer A. Neal For For Management Elect Director Gerald L. Shaheen For For Management Elect Director John L. Thornton For Withhold Management 2 Ratify Auditors For For Management 3 Approve the Issuance of Common Stock For For Management 4 Approve the Issuance of Common Stock For For Management 5 Disclose Prior Government Service Against Against Shareholder 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Adopt Recapitalization Plan Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 10 Require Significant Enforceability of Stockowner Votes Against Against Shareholder 11 Adopt Principles for Health Care Reform Against Against Shareholder 12 Limit Executive Compensation Against Against Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: 14-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For For Management Elect Director Charles C. Krulak For For Management Elect Director Bobby Lee Lackey For For Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director Gabrielle K. McDonald For For Management Elect Director James R. Moffett For For Management Elect Director B.M. Rankin, Jr. For For Management Elect Director J. Stapleton Roy For For Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Qualifications Against For Shareholder GENERAL ELECTRIC CO. Ticker: GE Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: 23-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James I. Cash, Jr. For For Management Elect Director William M. Castell For For Management Elect Director Ann M. Fudge For For Management Elect Director Susan Hockfield For For Management Elect Director Jeffrey R. Immelt For For Management Elect Director Andrea Jung For For Management Elect Director Alan G. (A.G.) Lafley For Against Management Elect Director Robert W. Lane For For Management Elect Director Ralph S. Larsen For For Management Elect Director Rochelle B. Lazarus For For Management Elect Director James J. Mulva For For Management Elect Director Sam Nunn For For Management Elect Director Roger S. Penske For Against Management Elect Director Robert J. Swieringa For For Management Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against For Shareholder 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 5 Evaluate the Potential Conversion of the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares Against Against Shareholder 6 Adopt Policy to Cease the Payments of Dividends or Equivalent Payments to Senior Executives for Shares Not Owned Against For Shareholder 7 Submit Severance Agreement (Change in Control) to shareholder Vote Against For Shareholder GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 10-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For Withhold Management Elect Director Sergey Brin For Withhold Management Elect Director Larry Page For Withhold Management Elect Director L. John Doerr For Withhold Management Elect Director John L. Hennessy For Withhold Management Elect Director Arthur D. Levinson For Withhold Management Elect Director Ann Mather For Withhold Management Elect Director Paul S. Otellini For Withhold Management Elect Director K. Ram Shriram For Withhold Management Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For For Shareholder 5 Adopt Policies to Protect Freedom of Access to the Internet Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: 26-Jan-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irwin D. Simon For For Management Elect Director Barry J. Alperin For For Management Elect Director Richard C. Berke For For Management Elect Director Beth L. Bronner For For Management Elect Director Jack Futterman For For Management Elect Director Daniel R. Glickman For For Management Elect Director Marina Hahn For For Management Elect Director Andrew R. Heyer For For Management Elect Director Roger Meltzer For For Management Elect Director Lewis D. Schiliro For For Management Elect Director Lawrence S. Zilavy For For Management 2 Amend Non-Employee Director Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 5 Reincorporate in Another State [Delaware to North Dakota] Against Against Shareholder 6 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: 20-Jan-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: 27-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For For Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder MCDONALD'S CORP. Ticker: MCD Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: 30-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder 9 Phase out Sales of Eggs from Battery Cage Hens Against Against Shareholder MICROSOFT CORP. Ticker: MSFT Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: 5-Sep-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Access to the Internet Against Against Shareholder 14 Amend Bylaws to Establish a Board Committee on Human Rights Against Against Shareholder 15 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: 17-Nov-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: 23-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Merrill A. Miller, Jr. For For Management Elect Director Greg L. Armstrong For For Management Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NORFOLK SOUTHERN CORP. Ticker: NSC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel A. Carp For For Management Elect Director Steven F. Leer For For Management Elect Director Michael D. Lockhart For For Management Elect Director Charles W. Moorman For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against For Shareholder ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: 12-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For Withhold Management Elect Director Safra A. Catz For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management Elect Director George H. Conrades For For Management Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For Against Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Products Against Against Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: 30-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of 17 de Maio Participacoes SA For For Management 2 Appoint Independent Firm to Appraise Proposed Absorption For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: 15-Aug-08 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Scott D. Cook For For Management Elect Director Rajat K. Gupta For For Management Elect Director A.G. Lafley For For Management Elect Director Charles R. Lee For For Management Elect Director Lynn M. Martin For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Johnathan A. Rodgers For For Management Elect Director Ralph Snyderman For For Management Elect Director Margaret C. Whitman For For Management Elect Director Patricia A. Woertz For For Management Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested Election of Directors For For Management 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Shareholder STERICYCLE, INC. Ticker: SRCL Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: 1-Apr-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark C. Miller For For Management Elect Director Jack W. Schuler For For Management Elect Director Thomas D. Brown For For Management Elect Director Rod F. Dammeyer For For Management Elect Director William K. Hall For For Management Elect Director Jonathan T. Lord, M.D. For For Management Elect Director John Patience For For Management Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management THOMAS & BETTS CORP. Ticker: TNB Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: 6-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeananne K. Hauswald For Withhold Management Elect Director Dean Jernigan For For Management Elect Director Ronald B. Kalich For Withhold Management Elect Director Kenneth R. Masterson For Withhold Management Elect Director Dominic J. Pileggi For For Management Elect Director Jean-Paul Richard For For Management Elect Director Rufus H. Rivers For For Management Elect Director Kevin L. Roberg For For Management Elect Director David D. Stevens For For Management Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: 27-Oct-08 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. For For Management 2 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. For For Management UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: 10-Feb-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director George David For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier For For Management Elect Director Jamie S. Gorelick For For Management Elect Director Carlos M. Gutierrez For For Management Elect Director Edward A. Kangas For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Offsets Against Against Shareholder VERIZON COMMUNICATIONS Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: 9-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Carrion For For Management Elect Director M. Frances Keeth For For Management Elect Director Robert W. Lane For For Management Elect Director Sandra O. Moose For For Management Elect Director Joseph Neubauer For For Management Elect Director Donald T. Nicolaisen For For Management Elect Director Thomas H. O'Brien For For Management Elect Director Clarence Otis, Jr. For For Management Elect Director Hugh B. Price For For Management Elect Director Ivan G. Seidenberg For For Management Elect Director John W. Snow For For Management Elect Director John R. Stafford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Prohibit Executive Stock-Based Awards Against Against Shareholder 7 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Provide for Cumulative Voting Against For Shareholder 10 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For Shareholder WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: 30-Mar-09 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irl F. Engelhardt For For Management Elect Director William E. Green For For Management Elect Director W. R. Howell For For Management Elect Director George A. Lorch For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Burnham Investors Trust By (signature and title) /s/ Jon M. Burnham Jon M. Burnham President and Chief Executive Officer Date:
